DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
Claims 1-3 and 6-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Masui et al. (WO 2011/001756A1, English translation US 2012/0107617 used, herein “Masui”) in view of Hamaguchi et al. (US 2013/0236670, herein “Hamaguchi”).
Regarding claims 1 and 10, Masui discloses “a vulcanized laminate in which a rubber layer and a fluororesin layer are firmly adhered to each other” (page 1, paragraph [0013]).
Masui discloses that “lamination of a fluororesin layer and a rubber layer of the laminate of the present invention, chemically-firm adhesion is obtained during vulcanization of rubber” (page 1, paragraph [0016]).
Masui discloses that “the rubber layer (A) is a layer made of a rubber composition for vulcanization, the rubber composition for vulcanization contains an unvulcanized rubber (a1); at least one compound (a2) selected from the group consisting of a…1,8-diazabicyclo(5.4.0)undec-7-ene…magnesium oxide (a3); and silica (a4)…the fluororesin layer (B) is a layer made of a fluoropolymer composition and the fluoropolymer composition contains a fluoropolymer (b1) having a copolymer unit derived from chlorotrifluoroethylene” (page 1, paragraphs [0014-0015])
Masui discloses that “the unvulcanized rubber (a1) is preferably a fluorine-free rubber… such as acrylonitrile-butadiene rubber (NBR) and its hydride (HNBR)” (pages 1-2, paragraphs [0021-0022]).
Masui discloses that “The compound (a2) is more preferably at least one compound selected from the group consisting of 1,8-diazabicyclo(5.4.0)undec-7-ene, 1,8-benzyl-1,8-
Masui discloses that “The amount of the compound (a2) is more than 1.0 part by mass and not more than 5.0 parts by mass for each 100 parts by mass of the unvulcanized rubber (a1)” (page 2, paragraph [0039]).
Masui discloses that “The fluoropolymer (b1) is preferably a fluororesin. More specifically, the fluoropolymer (b1) is preferably at least one selected from the group consisting of polychlorotrifluoroethylene (PCTFE) and a CTFE copolymer…The CTFE copolymer preferably contains a copolymer unit derived from CTFE (CTFE unit) and a copolymer unit derived from at least one monomer selected from the group consisting of tetrafluoroethylene (TFE), hexafluoropropylene (HFP), perfluoro(alkylvinylether) (PAVE), vinylidene fluoride (VdF), vinyl fluoride, hexafluoroisobutene, a monomer represented by the formula: CH.sub.2.dbd.CX.sup.1(CF.sub.2).sub.nX.sup.2 (in the formula, X.sup.1 representing H or F, X.sup.2 representing H, F, or Cl, and n representing an integer of 1 to 10), ethylene, propylene, 1-butene, 2-butene, vinyl chloride, and vinylidene chloride” (page 4, paragraphs [0069-0070])
Masui discloses that “The CTFE copolymer preferably has the CTFE unit in an amount of 10 to 90 mol % of the entire monomer units” (page 4, paragraph [0072]).
Masui discloses that “The rubber composition for vulcanization contains magnesium oxide (a3). The amount of the magnesium oxide (a3) is preferably 3 to 20 parts by mass and particularly preferably 5 to 15 parts by mass from the standpoint of adhesiveness and rubber properties, for each 100 parts by mass of the unvulcanized rubber (a1)” (page 3, paragraph [0053]).

Masui does not, however, disclose the presence of a metal hydrate as recited in the instant claims.
Hamaguchi cures the deficiency in Masui by teaching a vulcanized product used as a laminated body comprising rubber composition for vulcanizing adhesion (paragraphs [0009]-[0011]).
Hamaguchi teaches the composition contains the water-carrying substance (c) which includes hydrated substances and preferably is a … “hydrated substance such as a metal salt hydrate and the like from the viewpoint of the handleability thereof” (paragraph [0076]) and “The metal salt hydrate is preferably a hydrate of a metal salt selected from calcium acetate, aluminum sulfate, calcium sulfate,… The hydrate is in particular preferably calcium sulfate dihydrate” (paragraph [0087]).
Hamaguchi teaches that “The blend amount of the water-carrying substance (c) is from 0.1 to 80 parts by weight,…in particular preferably from 1 to 20 parts by weight for 100 parts by weight of the rubber (a). When the amount is in the range, a sufficient adhesion effect is favorably obtained without damaging mechanical properties of the vulcanized product” (paragraph [0088]). This overlaps the instantly claimed amount.
Hamaguchi further teaches wherein the rubber composition comprises acrylonitrile-butadiene rubber (paragraph [0011]), at least one compound selected from the group consisting of 1,8-diazabicyclo(5.4.0)undec-7-ene, and 1,8-diazabicyclo(5.4.0)undec-7-ene formate 
It would have been obvious to one having ordinary skill in the art at the time of the invention to add calcium sulfate dihydrate in the amount taught by Hamaguchi to the NBR composition of Masui. One having ordinary skill in the art would have been motivated to combine the inventions in this way in order to achieve proper handleability and a sufficient adhesion effect without damaging mechanical properties in the article of Masui, as taught by Hamaguchi.
‘008 in view of Hamaguchi and the claims differ in that ‘008 in view of Hamaguchi does not teach the exact same amount of calcium sulfate dihydrate as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the amount of calcium silicate hydrate taught by ‘008 in view of Hamaguchi substantially overlaps the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference.
Regarding claim 2, Masui discloses that “The vulcanizing agent (a5) may be any of a sulfur vulcanizing agent…a peroxide vulcanizing agent” (page 2, paragraph [0042]).
Regarding claim 3, Masui discloses that “The metal salt (a6) is preferably one kind selected from the group consisting of…a thiazole metal salt” (page 3, paragraph [0049]).
Regarding claim 6, Masui discloses that “The fluoropolymer (b1) is most preferably PCTFE or a CTFE-TFE-PAVE copolymer. The CTFE-TFE-PAVE copolymer is substantially a copolymer consisting only of CTFE, TFE, and PAVE” (page 5, paragraph [0079]).
Regarding claim 7, Masui discloses that “Three-Layer Structure Including Rubber Layer-Fluororesin Layer (B)-Rubber Layer” where “…this structure may have layers of (A)-(B)-(A)…” (page 8, paragraph [0144-0145]).
Regarding claim 8, Masui discloses a “Three-Layer Structure Including Resin Layer-Rubber Layer (A)-Resin Layer…This structure may have layers of (B)-(A)-(B)” ([014-0147]) where (B) represents “Fluororesin Layer (B)” (page 8, paragraph [0143]).
Regarding claim 9, Masui discloses “Three Layer Structure Including Fluororesin Layer (B)-Rubber Layer (A)-Rubber Layer (C1)” (page 8, paragraph [0148]) where “The rubber layer (C1) is made of a rubber other than the rubber used in the rubber layer (A) that is directly adhered to the fluororesin layer (B), and the rubber may be a fluororubber or a fluorine-free rubber” (page 8, paragraph [0140]).
Response to Arguments
Applicant's arguments and declaration filed 02/08/21 have been fully considered but they are not persuasive.
Applicant amended claim 1 to include specific types and amounts of listed components.
Applicant argues that the presence of metal hydrate is critical and further submits Declaration where additional experimental data is provided.
However, the data remains unpersuasive given that the data is not commensurate in scope with the scope of the present claims. Specifically, the data uses amount of compound (a2) of 0.3 parts by mass while the present claim recites a lower limit of “0.2” parts by mass. It is suggested that the claim is amended to recite compound (a2) having a lower limit of 0.3 parts by mass. Further the data uses SA-1 which Applicant submits as “1,8 diazabicyclo(5.4.0)undec-7-ene phenolate”. However, the present claim recites “1,8 diazabicyclo(5.4.0)undec-7-ene phenoxide” 
The data uses CTFE/TFE/PPVE while the present claim broadly recites “perfluoro(methylvinylether) and perfluoro(ethylvinylether)”, in addition to perfluoro(propylvinylether (PPVE). It is suggested that the claim is amended to delete “perfluoro(methylvinylether) and perfluoro(ethylvinylether)”. 
Further, there is no data at the upper end point and lower end lower of the claimed amount of fluoropolymer, i.e. at 10% and at 90 mol%.
As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787